Blandin, J.
The long established law in this state is that in the absence of statute or a contract, express or implied, a parent is not liable for necessities furnished his minor child by a third party. Kelley v. Davis, 49 N. H. 187; Clapp v. Brighi, 93 N. H. 431, 433; see also, Woodman v. Peck, 90 N. H. 292, 293; State v. Tetreault, 97 N. H. 260, 261. Such too is the general rule elsewhere. 67 C. J. S., Parent and Child, 699. Cases in this state which have allowed recovery for necessities furnished a minor by a third party depend on facts permitting a conclusion that the parent promised to pay. McConnell v. Lamontagne, 82 N. H. 423. The record before us discloses no facts which would warrant such a finding. Whether the order for support should be modified to compel the defendant to pay these expenses would be a matter for the Superior Court if Rita should file a petition requesting such relief.

Judgment for the defendant.

All concurred.